Citation Nr: 1523645	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-06 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a heart or chest disability. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1957 to February 1960 in the United States Marine Corps and from July 1961 to June 1964 in the United States Army. From March 1973 to March 1997 he served in the United States Army Reserve (USAR); he had inactive and active duty for training from 1973 to 1983 and then served on active duty from March 1983 to March 1997. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 RO rating action of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi. In that decision, the RO continued and confirmed the prior denial of service connection for a "chest condition and bradycardia." The issues have been re-characterized on the title page for clarity. In April 2014, the Board reopened and remanded this claim and in November 2014 the claim was again remanded. 

The issues of whether there is new and material evidence to reopen claims of service connection of arthritis of the bilateral hips and right hand and an increased rating of the bilateral knees have been raised by January 2012 and March 2012 statements in the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). In April 2014, the AMC referred these issues to the RO, however, there is no evidence to date that any action has been taken. The Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDING OF FACT

A heart or chest disability is not shown to have had its clinical onset in service or within one year of service. 



CONCLUSION OF LAW

The criteria for service connection for a heart or chest disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In a September 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2014). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014). Relevant medical records have been associated with the claims file. The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received. 

In cases where VA is unable to obtain records, or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is to provide the claimant oral or written notice of that fact. 38 C.F.R. § 3.159(e) (2014). Notice must contain the identity of the records VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take regarding the claim including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence. 38 C.F.R. § 3.159(e)(1)(i)-(iv) (2014). 

In cases where service records are missing or presumed destroyed, in addition to the Board's heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule, the Board also has a heightened duty to assist a veteran with the development of evidence in support of his claim. See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Here, while some records from the Veteran's period of service in the USAR from March 1973 to May 1979 are in the file, it did not appear to be a full set of those records in April 2014; the Board remanded for a search of those records. Also, the Board requested follow up regarding a search for a VAMC Milwaukee record from September 1982. The September 2014 Supplemental Statement of the Case noted no further service treatment records were received after a search and no September 1982 VAMC Milwaukee record was found. In November 2014, the Veteran stated he submitted all relevant information in his possession. The Board finds the Veteran was properly notified regarding the available records and that he has submitted all available evidence relevant to the claim. In any case, there are still extensive service treatment records in the file from 1957 to 1997 and further medical records beyond that point documenting the Veteran's health and medical history for most of his adult life. As a result, the Board finds that there has been substantial compliance with the remand. See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was given a VA examination in April 2010 and a follow up opinion was given in January 2015. All relevant records in the file were reviewed, and the Board finds the examination and opinion were fully adequate and fully responsive to the question at issue. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The duties to notify and to assist have been met. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Cardiovascular renal disease is considered a chronic disease. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety (90) days or more and a chronic disease (such as cardiovascular renal disease), becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran and probative value of the evidence of record in its whole. See Washington v. Nicholson, 19 Vet. App. 362 (2005), 38 C.F.R. § 3.159(a)(2) (2014) (Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). However, although the Veteran is competent in certain situations to provide a diagnosis for easy recognizable conditions such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide diagnoses or etiologies as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

The Veteran originally contended in a January 1997 claim that he experienced chest pains starting in September 1982 and was treated at VAMC Milwaukee. He also stated he had bradycardia via an echocardiogram (ECG). As noted, his heart claim was denied in April 1997 because there was no disability. He filed a new claim in 2009. In July 2009, he stated while he was in the hospital in June 2009, he developed an unusual heart arrhythmia and eventually stenting was completed. In August 2009, he filed his claim to reopen, stating he broke his ribs while playing football in service but during tuberculosis tests it was noted they were healing. He mentioned his treatment in 1982, then stated from 1983 to 87 (when he as active in the Reserves) he was sent to get an ECG for rapid heartbeat after passing out on duty in 1986. In 2009, he had an irregular heartbeat after colonoscopy surgery and ended up getting stenting. He essentially claimed that all heart/chest problems were related to service. 

In April 2010, the Veteran stated he felt that reports of chest pains, ECGs with sinus bradycardia, cholesterol, and "abnormal results" on medical screenings showed he had a heart problem in service; he listed all mention of heart findings in service. In August 2010, his notice of disagreement asserted that his coronary artery disease (CAD) started in service. On his March 2012 appeal form, the Veteran asserted that the examiner did not consider his full history in giving an opinion. In November 2014, the Veteran asserted that sinus bradycardia was a precursor to heart disease. He felt his records supported a grant of service connection. He also stated: "Truthfully, I do not know what sinus bradycardia is, but could it also be an indicator, of a LESS than healthy arterial condition, in a less than fit individual?" The Veteran acknowledged the medical opinion was "probably correct" but still felt he had CAD in service. He thought he had CAD in service and that it had been undiagnosed 1982. 

Service treatment records show at separation from the Marine Corps in February 1960, the report of medical examination (RME) noted an abnormal clinical evaluation of the heart ("split M1 with grade II mitral systolic murmur, NCD"). A chest X-ray was negative. A March 1962 RME showed that a clinical evaluation of the heart and another chest X-ray were both negative. In March 1973, a report of medical history (RMH) shows the Veteran did report pain/pressure in his chest; a summary simply stated he had no chest pain recently. In January 1980, a RME showed he denied heart trouble and palpitations. In July 1983, a RME showed bradycardia, but no gallops. The RMH stated he had chest pain which was attributed to a possible muscle spasm one year ago. 

In June 1984, a RME and RMH showed a normal ECG, but he still reported pain or pressure in chest. The pressure was "noted to be due to muscle spasm-no moderation is required." In January 1986, the RME noted an abnormal ECG and the Veteran reported pain or pressure in chest. In the physician's summary, anterior chest wall symptoms were noted from two years prior. He said the symptoms were reduced with anti-inflammatories. He had no sequelae or symptoms since. The ECG showed sinus bradycardia but was otherwise normal (see also June and September 1987 ECG and RMEs). 

RMHs show the Veteran denied heart trouble, chest pain, etc, in May 1992 and 1995, while sinus bradycardia but otherwise normal findings were noted in February 1990 and June 1995. The Veteran's separation RME from December 1996 showed a normal ECG. On the RMH he did report pain or pressure in chest. The physician's summary stated that he had it in 1986 and a cardiac work up was within normal limits and he had no pain since that time ("full recovery [no complications, no sequelae]"). 

Post-service records show that in January 1997 the Veteran visited the family practice clinic at Columbus AFB; lifestyle changes, diet modification (such as a low fat cholesterol diet) and exercise were recommended. In April 1997, the Veteran attended a general VA examination. An X-ray showed a normal chest. The Veteran stated he had chest pain in 1983 and was evaluated by VA in Milwaukee. The ECG did not show acute signs. Then he had chest pains in service and no acute findings were made after evaluation. Chest pains continued with no triggering factor; he reported they were relieved by drinking water. On examination, heartbeats were regular with no murmur or gallop. An ECG showed the absence of acute findings with a sinus bradycardia of 56/minute. The examiner stated the Veteran had chest pain of undetermined etiology at the time and it was doubtful that it was of cardiac origin; it only occurred once every few years and most recently was relieved by water ingestion. The Veteran declined further investigation because he started working and he was in a probation period and could not take time off for it. 

After that, records generally showed the Veteran to have a normal heart history and findings (see May 2002 Dr. B.J. record, April 2004 NMMC record, July 2008 SPECT study, October 2008 chest X-ray and CT as well as April 2009 Access Family Health Services questionnaire showing the Veteran denied heart trouble). In May 2009, Dr. N.H. evaluated the Veteran cardiovascularly, prior to colon surgery and found he denied chest pain, cardiac murmurs, irregular heartbeats, dyspnea on exertion; the heart was normal. 

In June 2009, a NMMC discharge record noted the reason for surgery (benign colon mass) as well as supraventricular tachycardia, which was treated appropriately. An ECG from the same month noted sinus bradycardia as well. Follow up was provided in July; a chest X-ray was clear with no cardiopulmonary process identified. A NMMC history and physical examination suggestion further investigation for ischemia after supraventricular tachycardia and noted the Veteran smoked cigars. A Cardiology Associates record from the same month showed a diagnosis of coronary artery disease (CAD) status post stenting; he was doing well. 

The Veteran was given a VA examination to determine the etiology of any chest/heart disability in April 2010. The examiner noted the Veteran had sinus bradycardia in service and he currently had it. Chest pains that were secondary to muscle spasms were also noted. The examiner saw the Veteran was diagnosed with hypertension in 2008; he also had it in 1984 and 1985 but was not treated for it. In 2009, he had supraventricular tachycardia. He had a percutaneous coronary intervention (PCI) to the right coronary artery; he was diagnosed with CAD. He did not have other heart problems (myocardial infarction, congestive heart failure, rheumatic heart disease, etc). The examiner stated that sinus bradycardia as documented in service can be a finding in fit, young adults and in healthy adults, and it was less likely than not to be a precursor for CAD. The examiner noted that serial EKGs were unremarkable. 

In August 2014, the file was returned to the same examiner, who again reviewed the Veteran's records and determined that the Veteran did not have a chest condition; he had CAD diagnosed in 2009 and he was status post PCI to the right coronary artery. The examiner noted the risk factors for CAD include hypertension, hyperlipidemia and tobacco abuse. His last work up included a cardiac catheterization in 2009. He was taking medication for hypertension and hyperlipidemia. The examiner saw no other complaints related to the cardiovascular system; and commented that it was difficult to evaluate heart disease based on an examination from four years ago. 

As the examiner's comment was unclear and no opinion was conclusively provided, the file was again returned to him in January 2015. The examiner stated records were again reviewed and specifically noted several records related to the Veteran's heart history, to include atypical chest pains thought to be musculoskeletal in service. Sinus bradycardia was noted on ECGs in service and post-service. The examiner explained this was a normal physiologic finding in healthy adults and there were no clinical repercussions. In 2009, CAD was diagnosed. CAD was less likely than not to be related to his military service because there is no relationship between it and atypical chest pains and/or sinus bradycardia. The examiner also essentially stated that the 2010 examination conclusions were still relevant and conclusive on the matter of CAD etiology. 

The Board finds the Veteran is competent to report chest pain and/or heart issues, to include the onset of symptoms under 38 C.F.R. § 3.159(a)(2). However, the Board finds the Veteran is not competent to relate past findings and/or symptoms to his currently diagnosed CAD. Woehlaert, 21 Vet. App. 456. In his November 2014 statement, the Veteran seemed to understand that he was not competent to assert a relationship between in-service findings and his current CAD as he stated he did not know the definition of sinus bradycardia. The etiology of CAD is not readily observable, unlike an orthopedic injury. Here, the Board relies on medical expertise for a nexus determination. 

The Board finds the most probative evidence in the file to be the April 2010 VA examination report and the accompanying opinion from January 2015. The examiner reviewed the file, provided an extensive timeline of symptoms and provided a reasoned conclusion. This evidence is assigned great weight. 

The Board finds direct service connection elements are not met as there is no nexus between a heart or chest disability and service. Shedden, 381 F.3d at 1167. Further, the Board does not find a heart or chest disability manifested itself within one year from separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. On a direct and presumptive basis, the preponderance of the evidence is against the claim for service connection for a heart or chest disability. The reasonable doubt doctrine is not for application and the claim is denied. See, 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for a heart or chest disability is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


